


Exhibit 10.45

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of January 26,
2004, among UBIQUITEL OPERATING COMPANY, a corporation organized and existing
under the laws of the State of Delaware (the “Borrower”), UBIQUITEL INC., a
corporation organized and existing under the laws of the State of Delaware
(“Holdings”), the various banks from time to time party to the Credit Agreement
referred to below (each, a “Bank” and collectively, the “Banks”), BNP PARIBAS
(f/k/a PARIBAS), as Administrative Agent and BNP PARIBAS (f/k/a PARIBAS), as
Lead Arranger.  Unless otherwise indicated, all capitalized terms used herein
and not otherwise defined herein shall have the respective meanings provided
such terms in the Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Holdings, the Banks, the Lead Arranger and the
Administrative Agent are parties to a Credit Agreement, dated as of March 31,
2000 (as amended, modified or supplemented to, but not including, the date
hereof, the “Credit Agreement”); and

 

WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend the Credit Agreement as herein provided;

 

NOW, THEREFORE, it is agreed:

 

I.                                         Amendments to Credit Agreement.

 


1.                                       SECTION 6.08 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING SAID SECTION IN ITS ENTIRETY AND INSERTING THE
FOLLOWING NEW SECTION 6.08 IN LIEU THEREOF:


 

“6.08 [Intentionally Omitted].”.

 


2.                                       SECTION 9.06(II) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY INSERTING THE TEXT “; PROVIDED FURTHER, THAT AT
ANY TIME CASH OR CASH EQUIVALENTS MAY BE HELD IN A PERMITTED SPRINT ESCROW
ACCOUNT” IMMEDIATELY PRECEDING THE TEXT “AND (II)” APPEARING IN SAID SECTION.


 


3.                                       SECTION 9.09 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE TABLE APPEARING IN SAID SECTION IN ITS ENTIRETY
AND INSERTING THE FOLLOWING NEW TABLE IN LIEU THEREOF:

 

“Fiscal Quarter Ended

 

Ratio

 

 

 

 

 

March 31, 2005

 

1.20:1.00

 

June 30, 2005

 

1.20:1.00

 

September 30, 2005

 

1.20:1.00

 

December 31, 2005

 

1.20:1.00

 

March 31, 2006

 

1.20:1.00

 

June 30, 2006

 

1.20:1.00

 

September 30, 2006

 

1.20:1.00

 

December 31, 2006

 

1.20:1.00

 

March 31, 2007

 

1.20:1.00

 

June 30, 2007

 

1.20:1.00

 

September 30, 2007

 

1.20:1.00

 

December 31, 2007

 

1.20:1.00

 

March 31, 2008

 

1.20:1.00

 

June 30, 2008 and each fiscal quarter thereafter

 

1.00:1.00

”.


 

--------------------------------------------------------------------------------



 


4.                                       SECTION 9.10 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE TABLE APPEARING IN SAID SECTION IN ITS ENTIRETY
AND INSERTING THE FOLLOWING NEW TABLE IN LIEU THEREOF:

 

“Fiscal Quarter Ended

 

Ratio

 

 

 

 

 

March 31, 2004

 

2.00:1.00

 

June 30, 2004

 

2.00:1.00

 

September 30, 2004

 

2.00:1.00

 

December 31, 2004

 

2.00:1.00

 

March 31, 2005

 

2.00:1.00

 

June 30, 2005

 

2.00:1.00

 

September 30, 2005

 

2.00:1.00

 

December 31, 2005

 

2.00:1.00

 

March 31, 2006

 

2.00:1.00

 

June 30, 2006

 

2.00:1.00

 

September 30, 2006

 

2.00:1.00

 

December 31, 2006

 

2.00:1.00

 

March 31, 2007

 

2.00:1.00

 

June 30, 2007

 

2.25:1.00

 

September 30, 2007

 

2.25:1.00

 

December 31, 2007 and each fiscal quarter thereafter

 

2.25:1.00

”.


 


5.                                       SECTION 9.13(A) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY DELETING THE TABLE APPEARING IN SAID SECTION IN ITS
ENTIRETY AND INSERTING THE FOLLOWING NEW TABLE IN LIEU THEREOF:

 

“Fiscal Quarter Ended

 

Ratio

 

 

 

 

 

March 31, 2004

 

14.00:1.00

 

June 30, 2004

 

11.00:1.00

 

September 30, 2004

 

10.25:1.00

 

December 31, 2004

 

9.25:1.00

 

March 31, 2005

 

8.25:1.00

 

June 30, 2005

 

7.25:1.00

 

September 30, 2005

 

6.50:1.00

 

December 31, 2005

 

6.25:1.00

 

March 31, 2006

 

6.00:1.00

 

June 30, 2006

 

5.50:1.00

 

September 30, 2006

 

5.00:1.00

 

December 31, 2006

 

4.50:1.00

 

March 31, 2007

 

4.25:1.00

 

June 30, 2007

 

4.00:1.00

 

September 30, 2007

 

3.75:1.00

 

December 31, 2007 and each fiscal quarter thereafter

 

3.50:1.00

”.


 

2

--------------------------------------------------------------------------------


 


6.                                       SECTION 9.13(C) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY DELETING THE TABLE APPEARING IN SAID SECTION IN ITS
ENTIRETY AND INSERTING THE FOLLOWING NEW TABLE IN LIEU THEREOF:

 

“Fiscal Quarter Ended

 

Ratio

 

 

 

 

 

March 31, 2004

 

8.50:1.00

 

June 30, 2004

 

6.50:1.00

 

September 30, 2004

 

6.00:1.00

 

December 31, 2004

 

5.50:1.00

 

March 31, 2005

 

4.75:1.00

 

June 30, 2005

 

4.25:1.00

 

September 30, 2005

 

3.75:1.00

 

December 31, 2005

 

3.50:1.00

 

March 31, 2006

 

3.25:1.00

 

June 30, 2006

 

3.00:1.00

 

September 30, 2006

 

2.75:1.00

 

December 31, 2006 and each fiscal quarter thereafter

 

2.50:1.00

”.


 


7.                                       SECTION 9.14 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING SAID  SECTION IN ITS ENTIRETY AND INSERTING THE
FOLLOWING NEW SECTION 9.14 IN LIEU THEREOF:


 

“9.14  [Intentionally Omitted].”.

 


8.                                       SECTION 9.15 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING SAID SECTION IN ITS ENTIRETY AND INSERTING THE
FOLLOWING NEW SECTION 9.15 IN LIEU THEREOF:


 

“9.15  [Intentionally Omitted].”

 

; provided that the amendment set forth in this Section 8 shall be deemed to
have been made, and effective, as of December 31, 2003.

 


9.                                       SECTION 9.21 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY INSERTING THE TEXT “OR A PERMITTED SPRINT ESCROW ACCOUNT”
IMMEDIATELY PRECEDING THE PERIOD APPEARING AT THE END OF SAID SECTION.


 


3

--------------------------------------------------------------------------------



 


10.                                 SECTION 9.25 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE TABLE APPEARING IN SAID SECTION IN ITS ENTIRETY
AND INSERTING THE FOLLOWING NEW TABLE IN LIEU THEREOF:

 

“Fiscal Quarter Ended

 

Amount

 

 

 

 

 

March 31, 2004

 

$

27,000,000

 

June 30, 2004

 

$

35,000,000

 

September 30, 2004

 

$

37,000,000

 

December 31, 2004

 

$

41,000,000

 

March 31, 2005

 

$

46,000,000

 

June 30, 2005

 

$

52,000,000

 

September 30, 2005

 

$

58,000,000

 

December 31, 2005

 

$

60,000,000

 

March 31, 2006

 

$

62,000,000

 

June 30, 2006

 

$

64,000,000

 

September 30, 2006

 

$

69,000,000

 

December 31, 2006

 

$

72,000,000

 

March 31, 2007

 

$

72,000,000

 

June 30, 2007 and each fiscal quarter thereafter

 

$

75,000,000

”.


 


11.                                 SECTION 9.26 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING SAID SECTION IN ITS ENTIRETY AND INSERTING THE
FOLLOWING NEW SECTION 9.26 IN LIEU THEREOF:


 

“9.26 [Intentionally Omitted].”.

 


12.                                 THE DEFINITION OF “CAPITALIZED LEASE
OBLIGATIONS” APPEARING IN SECTION 11 OF THE CREDIT AGREEMENT IS HEREBY AMENDED
BY INSERTING THE TEXT “PROVIDED, THAT SOLELY WITH RESPECT TO SECTIONS 9.05(III)
AND 9.08(A) AND THE DEFINITIONS OF “CONSOLIDATED INTEREST EXPENSE” AND “FIXED
CHARGES”, “CAPITALIZED LEASE OBLIGATIONS” SHALL NOT INCLUDE ANY RENTAL
OBLIGATIONS ARISING FROM CAPITAL LEASES ENTERED INTO BY THE LEASES SUBSIDIARY
PURSUANT TO WHICH SUCH LEASES SUBSIDIARY LEASES TOWERS PREVIOUSLY SOLD BY THE
BORROWER TO GOLDENSTATE TOWERS, LLC, ON OR PRIOR TO THE EIGHTH AMENDMENT
EFFECTIVE DATE, PURSUANT TO THAT CERTAIN ASSET PURCHASE AGREEMENT, DATED AS OF
JUNE 12, 2003, BETWEEN THE BORROWER (AS SUCCESSOR TO VIA) AND GOLDENSTATE
TOWERS, LLC” IMMEDIATELY PRECEDING THE PERIOD APPEARING AT THE END OF SAID
DEFINITION.


 


13.                                 SECTION 11 OF THE CREDIT AGREEMENT IS HEREBY
FURTHER AMENDED BY DELETING THE DEFINITION OF “CONSOLIDATED EBITDA” APPEARING
THEREIN IN ITS ENTIRETY AND INSERTING THE FOLLOWING DEFINITION IN LIEU THEREOF:


 

“Consolidated EBITDA” for any period shall mean Consolidated EBIT, adjusted by
adding thereto the amount of (i) all amortization of intangibles and
depreciation and (ii) any non-cash compensation expenses incurred by Holdings
(as reflected in Holdings’ consolidated financial statements in accordance with
generally accepted accounting

 

4

--------------------------------------------------------------------------------


 

principles) pursuant to stock option plans (in effect as of the Eighth Amendment
Effective Date), in each case, to the extent that the same were deducted in
arriving at Consolidated Net Income for such period.

 


14.                                 SECTION 11 OF THE CREDIT AGREEMENT IS HEREBY
FURTHER AMENDED BY DELETING THE DEFINITION OF “CONSOLIDATED SENIOR INDEBTEDNESS”
APPEARING THEREIN IN ITS ENTIRETY AND INSERTING THE FOLLOWING DEFINITION IN LIEU
THEREOF:


 

“Consolidated Senior Indebtedness” shall mean, at any time, an amount equal to
the amount of all Consolidated Indebtedness at such time less the outstanding
principal amount of the Senior Subordinated Discount Notes, Senior Subordinated
Bridge Notes, Senior Unsecured Notes or Exchange Offer Notes, in each case, at
such time.

 


15.                                 SECTION 11 OF THE CREDIT AGREEMENT IS HEREBY
FURTHER AMENDED BY DELETING THE DEFINITION OF “FIXED CHARGE COVERAGE RATIO” IN
ITS ENTIRETY AND INSERTING THE FOLLOWING DEFINITION IN LIEU THEREOF:


 

“Fixed Charge Coverage Ratio” for any period shall mean the ratio of (x)
Consolidated EBITDA plus cash on hand at the end of such period (excluding any
cash amounts constituting Borrowings made under the Revolving Loan Facility)
less the amount of all Capital Expenditures made by the Borrower or any of its
Subsidiaries for such period to (y) Fixed Charges for such period.

 


16.                                 SECTION 11 OF THE CREDIT AGREEMENT IS HEREBY
FURTHER AMENDED BY INSERTING THE FOLLOWING NEW DEFINITIONS IN APPROPRIATE
ALPHABETICAL ORDER:


 

“Eighth Amendment” shall mean that certain Eighth Amendment to Credit Agreement,
dated as of January 26, 2004, among the Borrower, Holdings, the Banks party
thereto, the Administrative Agent and the Lead Arranger.

 

“Eighth Amendment Effective Date” shall have the meaning provided in the Eighth
Amendment.

 

“Permitted Sprint Escrow Account” shall mean any escrow account established by
the Borrower in accordance with Sections 10.13 and/or 10.14 of the Sprint
Management Agreement; provided that such escrow account shall be (i) established
with an escrow agent satisfactory to the Administrative Agent, (ii) funded in an
amount strictly in accordance with Section 10.13 and 10.14 of the Sprint
Management Agreement; provided further, that simultaneously with the execution
by the Borrower of any escrow agreement related to any such Permitted Sprint
Escrow Account prior to giving effect to any deposit by the Borrower of any
amounts into such Permitted Sprint Escrow Account (strictly in accordance with
the requirements set forth in Sections 10.13 and 10.14 of the Sprint Management
Agreement), the Borrower shall have granted to the Collateral Agent a first
priority security interest in all of the Borrower’s rights, title and interest
under any such escrow agreements (including, without limitation, any right to
receive amounts deposited thereunder).

 

5

--------------------------------------------------------------------------------


 

II.                                     Miscellaneous Provisions.

 


1.                                       IN ORDER TO INDUCE THE BANKS TO ENTER
INTO THIS AMENDMENT, THE BORROWER HEREBY REPRESENTS AND WARRANTS THAT:


 

(a)                                  no Default or Event of Default exists as of
the Eighth Amendment Effective Date (as defined below) both immediately prior to
and immediately after giving effect to this Amendment; and

 

(b)                                 all of the representations and warranties
contained in the Credit Agreement or the other Credit Documents are true and
correct in all material respects on the Eighth Amendment Effective Date, both
before and after giving effect to this Amendment, with the same effect as though
such representations and warranties had been made on and as of the Eighth
Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).

 


2.                                       ON THE EIGHTH AMENDMENT EFFECTIVE DATE,
THE BORROWER HEREBY AGREES TO PAY IN IMMEDIATELY AVAILABLE FUNDS TO THE
ADMINISTRATIVE AGENT FOR DISTRIBUTION TO EACH BANK THAT EXECUTES AND DELIVERS TO
THE ADMINISTRATIVE AGENT (OR ITS DESIGNEE) A COUNTERPART OF THIS AMENDMENT BY
THE CLOSE OF BUSINESS ON JANUARY 26, 2004, A NON-REFUNDABLE CASH FEE IN AN
AMOUNT (IN U.S. DOLLARS) EQUAL TO 15 BASIS POINTS (0.15%) OF AN AMOUNT EQUAL TO
THE SUM OF THE OUTSTANDING PRINCIPAL AMOUNT OF A TERM LOANS, B TERM LOANS AND
REVOLVING LOAN COMMITMENT OF SUCH BANK, IN EACH CASE, AS THE SAME IS IN EFFECT
ON THE EIGHTH AMENDMENT EFFECTIVE DATE, WHICH FEE SHALL NOT BE SUBJECT TO
COUNTERCLAIM OR SET-OFF FOR, OR BE OTHERWISE AFFECTED BY, ANY CLAIM OR DISPUTE
RELATING TO ANY OTHER MATTER.


 


3.                                       THIS AMENDMENT IS LIMITED AS SPECIFIED
AND SHALL NOT CONSTITUTE A MODIFICATION, ACCEPTANCE OR WAIVER OF ANY OTHER
PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT.


 


4.                                       THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH COUNTERPARTS WHEN EXECUTED AND DELIVERED SHALL BE AN
ORIGINAL, BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME
INSTRUMENT.  A COMPLETE SET OF COUNTERPARTS SHALL BE LODGED WITH THE BORROWER
AND THE ADMINISTRATIVE AGENT.


 


5.                                       THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


 


6.                                       THIS AMENDMENT SHALL BECOME EFFECTIVE
ON THE DATE (THE “EIGHTH AMENDMENT EFFECTIVE DATE”) WHEN (I) THE BORROWER,
HOLDINGS AND THE REQUIRED BANKS SHALL HAVE SIGNED A COUNTERPART HEREOF (WHETHER
THE SAME OR DIFFERENT COUNTERPARTS) AND SHALL HAVE DELIVERED (INCLUDING BY WAY
OF FACSIMILE TRANSMISSION) THE SAME TO THE ADMINISTRATIVE AGENT AT ITS NOTICE
OFFICE AND (II) THE BORROWER SHALL HAVE PAID THE ADMINISTRATION AGENT THE FEE
DESCRIBED IN SECTION 2 OF PART II OF THIS AMENDMENT; PROVIDED, THAT IN THE EVENT
THAT THE EIGHTH AMENDMENT EFFECTIVE DATE SHALL NOT HAVE OCCURRED ON OR PRIOR TO
THE CLOSE OF BUSINESS ON


 

6

--------------------------------------------------------------------------------


 


JANUARY 28, 2004, THIS AMENDMENT SHALL BE NULL AND VOID AND SHALL HAVE NO
FURTHER FORCE AND EFFECT.


 


7.                                       FROM AND AFTER THE EIGHTH AMENDMENT
EFFECTIVE DATE, ALL REFERENCES IN THE CREDIT AGREEMENT AND EACH OF THE OTHER
CREDIT DOCUMENTS TO THE CREDIT AGREEMENT SHALL BE DEEMED TO BE REFERENCES TO THE
CREDIT AGREEMENT AS MODIFIED HEREBY.


 

*      *      *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

UBIQUITEL INC.,

 

as Holdings

 

 

 

 

 

By:

/s/

Donald A. Harris

 

 

Title:

President and Chief Executive Officer

 

 

 

UBIQUITEL OPERATING COMPANY,

 

as Borrower

 

 

 

 

 

By:

/s/

Donald A. Harris

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

BNP PARIBAS,

 

Individually, as Bank, as Administrative Agent,

 

as Lead Arranger

 

 

 

By:

/s/

Gregg Bonardi

 

 

Title:

Director, Media & Telecom Finance

 

 

 

 

 

 

 

 

 

By:

/s/

Stephanie Rogers

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APEX (Trimaran) CDO I, LTD.

 

By Trimaran Advisors, L.L.C.

 

 

 

 

 

By:

/s/

David M. Millison

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

BANK OF TOKYO-MITSUBISHI TRUST

 

COMPANY

 

 

 

 

 

By:

/s/

Robert Moravec

 

 

Title:

Vice President – Authorized Signatory

 

 

 

 

 

 

 

 

 

BAYERISCHE LANDESBANK

 

 

 

 

 

By:

/s/

Christopher Stolarski

 

 

Title:

First Vice President

 

 

 

 

 

 

 

 

 

By:

/s/

James H. Boyle

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

AURUM CLO 2002-1 LTD.

 

By: Columbia Management Advisors, Inc.

 

(f/k/a Stein Roe & Farnham Incorporated),

 

As Investment Manager

 

 

 

 

 

By:

/s/

James R. Fellows

 

 

Title:

Sr. Vice President & Portfolio Manager

 

 

 

 

 

 

 

 

 

COLUMBIA FLOATING RATE

 

ADVANTAGE FUND

 

(f/k/a Liberty Floating Rate Advantage Fund)

 

 

 

 

 

By: Columbia Management Advisors, Inc.,

 

As Advisor

 

 

 

 

 

By:

/s/

James R. Fellows

 

 

Title:

Sr. Vice President & Portfolio Manager

 

--------------------------------------------------------------------------------


 

 

COLUMBIA FLOATING RATE

 

LIMITED LIABILITY COMPANY

 

(f/k/a Stein Roe Floating Rate Limited Liability

 

Company)

 

 

 

 

 

By: Columbia Management Advisors, Inc.,

 

As Advisor

 

 

 

 

 

By:

/s/

James R. Fellows

 

 

Title:

Sr. Vice President & Portfolio Manager

 

 

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON

 

INTERNATIONAL

 

 

 

 

 

By:

/s/

James R. Fellows

 

 

Title:

Sr. Vice President & Portfolio Manager

 

 

 

 

 

 

 

 

 

FORTIS CAPITAL CORP.

 

 

 

 

 

By:

/s/

Eddie Matthews

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/

Anthony Ciraulo

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

GALAXY CLO1999-1, LTD.

 

 

 

 

 

By: AIG Global Investment Corp.

 

As Collateral Manager

 

 

 

 

 

By:

/s/

Steven S. Oh

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/

Bhupesh Gupta

 

 

Title:

 

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

IBM CREDIT LLC

 

 

 

 

 

By:

/s/

Steven A. Flanagan

 

 

Title:

Manager, Global Special Handling

 

 

 

 

 

 

 

 

 

KZH SOLEIL LLC

 

 

 

 

 

By:

/s/

Dorian Herrera

 

 

Title:

Authorized Agent

 

 

 

 

 

 

 

 

 

KZH SOLEIL-2 LLC

 

 

 

 

 

By:

/s/

Dorian Herrera

 

 

Title:

Authorized Agent

 

 

 

 

 

 

 

 

 

QDRF MASTER LTD

 

 

 

 

 

By:

/s/

Michael Weinstock

 

 

Title:

Member

 

 

 

 

 

QUADRANGLE MASTER FUNDING LTD

 

 

 

 

 

By:

/s/

Michael Weinstock

 

 

Title:

Member

 

--------------------------------------------------------------------------------


 

 

RFC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/

Kurt R. Kalliomaa

 

 

Title:

Senior Account Executive

 

 

 

 

 

 

 

 

 

SANKATY ADVISORS, LLC as Collateral Manager

 

for AVERY POINT CLO, LTD., as Term Lender

 

 

 

 

 

By:

/s/

Diane J. Exter

 

 

Title:

Managing Director

 

 

 

Portfolio Manager

 

 

 

 

 

SANKATY ADVISORS, LLC as Collateral Manager

 

for RACE POINT II CLO, Limited as Term Lender

 

 

 

 

 

By:

/s/

Diane J. Exter

 

 

Title:

Managing Director

 

 

 

Portfolio Manager

 

 

 

 

 

SANKATY CREDIT OPPORUNITIES, L.P.

 

 

 

 

 

By:

/s/

Diane J. Exter

 

 

Title:

Managing Director

 

 

 

Portfolio Manager

 

 

 

 

 

SANKATY HIGH YIELD PARTNERS II, L.P.

 

 

 

 

 

By:

/s/

Diane J. Exter

 

 

Title:

Managing Director

 

 

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

SANKATY HIGH YIELD PARTNERS III, L.P.

 

 

 

 

 

By:

/s/

Diane J. Exter

 

 

Title:

Managing Director

 

 

 

Portfolio Manager

 

--------------------------------------------------------------------------------


 

 

SAWGRASS TRADING LLC

 

 

 

 

 

By:

/s/

Diana M. Himes

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

SRS Strategies (Cayman) LP

 

 

 

By: Stanfield Capital Partners LLC

 

as it’s Investment Manager

 

 

 

 

 

By:

/s/

Christopher E. Jansen

 

 

Title:

Managing Partner

 

 

 

 

 

 

 

 

 

AXIS/SRS LIMITED

 

 

 

By: Stanfield Capital Partners LLC,

 

As its Sub-Manager

 

 

 

 

 

By:

/s/

Christopher E. Jansen

 

 

Title:

Managing Partner

 

 

 

 

 

 

 

 

 

HFR DS STRATEGIC OPPORTUNITY

 

MASTER TRUST

 

 

 

 

 

By: Stanfield Capital Partner LLC as its Manager

 

 

 

 

 

By:

/s/

Christopher E. Jansen

 

 

Title:

Managing Partner

 

 

 

 

 

 

 

 

 

THE CIT GROUP/EQUIPTMENT FINANCING, INC.

 

 

 

 

 

By:

/s/

Michael V. Monahan

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

TRS CALLISTO, LLC

 

As Lender

 

 

 

By:

/s/

Deborah O’Keeffe

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WESTLB AG, NEW YORK BRANCH

 

 

 

 

 

By:

/s/

David Yu

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/

Sonke Vöigt

 

 

Title:

Manager

 

--------------------------------------------------------------------------------
